            CASE 0:19-cv-02938-SRN-LIB Doc. 1 Filed 11/20/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                            Civil No. ____________________

Lisa A. Biron,
                                                           NOTICE OF REMOVAL
                      Plaintiff,                           OF CIVIL ACTION TO
                                                             FEDERAL COURT
       v.

Kathleen Hawk Sawyer, Director Federal Bureau of
Prisons; Warden Nanette Barnes; Deanna Hiller,
Unit Manager,

                      Defendants.


       Defendants Kathleen Hawk Sawyer, Director Federal Bureau of Prisons;

Warden Nanette Barnes; and Deanna Hiller, Unit Manager, by its attorneys Erica H.

MacDonald, the United States Attorney for the District of Minnesota, and

Andrew Tweeten, Assistant United States Attorney, hereby give notice to the Plaintiff

Lisa A. Biron and to the state court as follows:

       1.      Sawyer, Barnes, and Hiller are the Defendants in a civil action now pending

in the Third Judicial District, Waseca County District Court, entitled Biron v. Sawyer,

et al., and that trial has not yet been had therein.

       2.      That the above-entitled action was commenced against the Defendants via

delivery of a copy of the Summons and Complaint. Copies of all process and pleadings

received by Defendants are attached hereto and incorporated herein as Exhibits 1 and 2.

       3.      This notice of removal is filed pursuant to 28 U.S.C. §§ 1441, 1442(a)(1),

and 1446. Said action seeks a determination that Defendants, acting in their official
         CASE 0:19-cv-02938-SRN-LIB Doc. 1 Filed 11/20/19 Page 2 of 3




capacity and under the color of federal law, violated the Plaintiff’s rights under the

United States Constitution.

      WHEREFORE, notice is hereby given that the said action is removed from the

state court into this court for trial or such other determination as this court may make

regarding the action in accordance with its jurisdictional limits under 28 U.S.C. §§ 1441,

1442 and 1446 and Fed. R. Civ. P. 81(c).

Dated: November 20, 2019
                                                       ERICA H. MacDONALD
                                                       United States Attorney

                                                        s/ Andrew Tweeten

                                                       By: ANDREW TWEETEN
                                                       Assistant U.S. Attorney
                                                       Attorney ID Number 0395190
                                                       600 U.S. Courthouse
                                                       300 South Fourth Street
                                                       Minneapolis, MN 55415
                                                       (612) 664-5600
                                                       andrew.tweeten@usdoj.gov

                                                       Attorneys for Defendants




                                            2
         CASE 0:19-cv-02938-SRN-LIB Doc. 1 Filed 11/20/19 Page 3 of 3




       Andrew Tweeten, declares under penalty of perjury as provided by 28 U.S.C.
§1746, that he is an Assistant United States Attorney for the District of Minnesota and
represents the Defendants named herein; that he has read the foregoing notice and knows
the contents thereof; that the same is true of his own knowledge, except as to any matters
stated therein on information and belief and as to those matters he believes them to be
true.

Dated: November 20, 2019
                                                 s/ Andrew Tweeten
                                                 Andrew Tweeten
                                                 Assistant United States Attorney




                                            3
